Opinion by
Judge Doyle,
Before this Court is an appeal from a decision and order by the Court of Common Pleas of Lancaster County denying a petition by the Murry Development Corporation to intervene in an eminent domain proceeding. The order of the trial court also held that, for purposes of the trial to be held on the issue of damages, the subject property was to be treated only as part of the tract originally purchased by Beverly Estates, Inc. (Beverly) and not as part of a larger tract consisting of the three contiguous tracts of Beverly, Suburban Builders Supply Corp. and the E.E. Murry Construction Co., thereby rejecting the Murry Development Corporation’s attempt to invoke the Doctrine of Unity of Use as provided for by Section 605 of the Eminent Domain Code, Act of June 22, 1964, Special Seas., P.L. 84, as amended, 26 P.S. §1-605.
*218After a careful review of the briefs and record herein and the pertinent law, we find ourselves in agreement with the opinion of (the trial court. Accordingly, we affirm on the basis of the able opinion of Judge Ronald L. Buckwalter, In re: Condemnation by the Commonwealth of Pennsylvania of Property of Beverly Estates, Inc., Pa. D. & C.3rd (1981).
Order
Now, February 18, 1983, the decision and order of the Court of Common Pleas of Lancaster County in the above captioned matter, No. 82 September Term, 1976, dated July 21,1981, is hereby affirmed.